[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING RE: DEFENDANT'S MOTION TO RE-ARGUE PENDENTE LITE (DOCKET ENTRY NO. 130)
On June 15, 2001, this court granted the above referenced motion dated December 23, 2000. The court has considered said motion with attached supporting memorandum of law.
This court's Order of December 7, 2000, as it pertains to the dissolving of the temporary ex parte injunction regarding the parties' Fidelity account is hereby vacated. The Agreement of the parties made an Order of the court (Cutsumpas, J.) on April 14, 2000, which Order did not condition the defendant's access to said account upon a finding of alimony arrearage, remains in effect as does that portion of this court's Order of December 7, 2000, which required the plaintiff to sign an authorization permitting access by the close of business on Friday, December 15, 2000. CT Page 11415
The defendant is awarded reasonable counsel fees in the amount of one thousand five hundred dollars ($1,500). That amount is ordered to be paid by the plaintiff for the defendant's preparation of the Motion to Re-Argue and supporting memorandum of law and for appearance at court on August 21, 2001, to prosecute the same. The plaintiff is ordered to make payment of these fees within fifteen (15) days of notice by certified mail having been provided by any party to this action.
SO ORDERED.
SHEEDY, J.